           Case 1:18-vv-00414-UNJ Document 69 Filed 11/10/20 Page 1 of 5




In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

**********************
MARY ELLEN LYONS,                        *
                                         *           No. 18-414V
                    Petitioner,          *           Special Master Christian J. Moran
                                         *
v.                                       *           Filed: October 2, 2020
                                         *
SECRETARY OF HEALTH                      *           Attorneys’ Fees and Costs
AND HUMAN SERVICES,                      *
                                         *
                    Respondent.          *
* * * * * * * * * * * * * * * * * * * ** *

Ronald C. Homer, Conway, Homer, P.C., Boston, MA, for Petitioner;
Heather L. Pearlman, United States Dep’t of Justice, Washington, DC, for
Respondent.

                      UNPUBLISHED DECISION AWARDING
                        ATTORNEYS’ FEES AND COSTS1

       Pending before the Court is petitioner Mary Ellen Lyons’ motion for final
attorneys’ fees and costs. She is awarded $37,480.84.
                                        *       *       *
     On March 20, 2018, petitioner filed for compensation under the Nation
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10 through 34.

       1
          Because this published decision contains a reasoned explanation for the action in this
case, the undersigned is required to post it on the United States Court of Federal Claims' website
in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). This posting means the
decision will be available to anyone with access to the internet. In accordance with Vaccine Rule
18(b), the parties have 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will
redact such material from public access.
        Case 1:18-vv-00414-UNJ Document 69 Filed 11/10/20 Page 2 of 5




Petitioner alleged that the influenza vaccine she received on September 29, 2016,
which is contained in the Vaccine Injury Table, 42 C.F.R. §100.3(a), caused her to
suffer Guillain-Barré syndrome and chronic immune demyelinating
polyneuropathy. Petitioner further alleged that she suffered the residual effects of
these injuries for more than six months. On February 27, 2020, the parties filed a
stipulation, which the undersigned adopted as his decision awarding compensation
on February 28, 2020.
       On May 6, 2020, petitioner filed a motion for final attorneys’ fees and costs
(“Fees App.”). Petitioner requests attorneys’ fees of $36,145.10 and attorneys’
costs of $1,530.04 for a total request of $37,675.14. Fees App. at 2. Pursuant to
General Order No. 9, petitioner warrants that she has personally incurred costs of
$5.70 related to the prosecution of her case. Id. On May 13, 2020, respondent filed
a response to petitioner’s motion. Respondent argues that “[n]either the Vaccine
Act nor Vaccine Rule 13 contemplates any role for respondent in the resolution of
a request by a petitioner for an award of attorneys’ fees and costs.” Response at 1.
Respondent adds, however that he “is satisfied the statutory requirements for an
award of attorneys’ fees and costs are met in this case.” Id at 2. Additionally, he
recommends “that the Court exercise its discretion” when determining a reasonable
award for attorneys’ fees and costs. Id. at 3. Petitioner did not file a reply
thereafter.
                                   *     *       *

       Because petitioner received compensation, she is entitled to an award of
reasonable attorneys’ fees and costs. 42 U.S.C. § 300aa–15(e). Thus, the question
at bar is whether the requested amount is reasonable.
       The Vaccine Act permits an award of reasonable attorney’s fees and costs.
§15(e). The Federal Circuit has approved the lodestar approach to determine
reasonable attorneys’ fees and costs under the Vaccine Act. This is a two-step
process. Avera v. Sec’y of Health & Human Servs., 515 F.3d 1343, 1348 (Fed.
Cir. 2008). First, a court determines an “initial estimate … by ‘multiplying the
number of hours reasonably expended on the litigation times a reasonable hourly
rate.’” Id. at 1347-48 (quoting Blum v. Stenson, 465 U.S. 886, 888 (1984)).
Second, the court may make an upward or downward departure from the initial
calculation of the fee award based on specific findings. Id. at 1348. Here, because
the lodestar process yields a reasonable result, no additional adjustments are
required. Instead, the analysis focuses on the elements of the lodestar formula, a
reasonable hourly rate and a reasonable number of hours.

                                             2
        Case 1:18-vv-00414-UNJ Document 69 Filed 11/10/20 Page 3 of 5




       In light of the Secretary’s lack of objection, the undersigned has reviewed
the fee application for its reasonableness. See McIntosh v. Secʼy of Health &
Human Servs., 139 Fed. Cl. 238 (2018)

      A.     Reasonable Hourly Rates

       Under the Vaccine Act, special masters, in general, should use the forum
(District of Columbia) rate in the lodestar calculation. Avera, 515 F.3d at 1349.
There is, however, an exception (the so-called Davis County exception) to this
general rule when the bulk of the work is done outside the District of Columbia
and the attorneys’ rates are substantially lower. Id. 1349 (citing Davis Cty. Solid
Waste Mgmt. and Energy Recovery Special Serv. Dist. v. U.S. Envtl. Prot.
Agency, 169 F.3d 755, 758 (D.C. Cir. 1999)). In this case, all the attorneys’ work
was done outside of the District of Columbia.
        The undersigned has reviewed the hourly rates requested for the work of her
counsel at Conway, Homer, PC (the billing records indicate that the majority of
attorney work was performed by Mr. Patrick Kelly, with supporting work provided
by Ms. Christina Ciampolillo, Mr. Joseph Pepper, Ms. Lauren Faga, Ms. Meredith
Daniels, Mr. Ronald Homer, and Mr. Nathaniel Enos) and finds that the hourly
rates are consistent with what these attorneys have previously been awarded for
their Vaccine Program work. See, e.g., Skiles v. Sec’y of Health & Human Servs.,
No. 18-1597V, 2020 WL 5407823 (Fed. Cl. Spec. Mstr. Aug 14, 2020); Heddens
v. Sec’y of Health & Human Servs., No. 15-734V, 2019 WL 5791266 (Fed. Cl.
Spec. Mstr. Oct. 24, 2019). Accordingly, the requested hourly rates are reasonable.

      B.     Reasonable Number of Hours

      The second factor in the lodestar formula is a reasonable number of hours.
Reasonable hours are not excessive, redundant, or otherwise unnecessary. See
Saxton v. Sec’y of Health & Human Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993).
The Secretary also did not directly challenge any of the requested hours as
unreasonable.

        The undersigned has reviewed the submitted billing entries and finds that the
hours billed are largely reasonable. However, a small amount must be reduced for
attorney time billed for review of status reports prepared by other attorneys. The
undersigned notes that it is common practice for Conway, Homer, P.C. to have
several attorneys assist over the course of a case. In some instances, such as when
preparing substantive documents like the petition, briefs, and settlement demands,
it is reasonable to have another set of eyes review that document. However, it is

                                             3
           Case 1:18-vv-00414-UNJ Document 69 Filed 11/10/20 Page 4 of 5




not reasonable to have an attorney bill for time to review routine filings, such as
status reports and motions for enlargement of time, when those filings were
prepared (and billed for) by another attorney. To offset these issues, the
undersigned finds a reduction of $200.00 to be appropriate in this case.
Accordingly, petitioner is awarded final attorneys’ fees of $35,945.10.
       C.      Costs Incurred

       Like attorneys’ fees, a request for reimbursement of costs must be
reasonable. Perreira v. Sec’y of Health & Human Servs., 27 Fed. Cl. 29, 34 (Fed.
Cl. 1992), aff’d, 33 F.3d 1375 (Fed. Cir. 1994). Petitioner requests a total of
$1,530.04 in attorneys’ costs. This amount is comprised of acquiring medical
records, the Court’s filing fee, postage, and travel costs associated with visiting
petitioner. Petitioner has provided adequate documentation supporting all of the
requested costs, and all appear reasonable in the undersigned’s experience.
Petitioner is therefore awarded the full amount of attorneys’ costs sought.
Additionally, the $5.70 incurred by petitioner for postage has also been supported,
is reasonable, and shall be fully reimbursed.
       D.      Conclusion

      The Vaccine Act permits an award of reasonable attorney’s fees and costs.
42 U.S.C. § 300aa-15(e). Accordingly, the undersigned awards the following:

       1) a total of $37,475.14 (representing $35,945.10 in attorneys’ fees and
          $1,530.04 in attorneys’ costs) as a lump sum in the form of a check
          jointly payable to petitioner and petitioner’s counsel, Mr. Ronald Homer;
          and

       2) a total of $5.70 as a lump sum in the form of a check payable to
          petitioner.

       In the absence of a motion for review filed pursuant to RCFC Appendix B,
the clerk of the court is directed to enter judgment herewith.2


               IT IS SO ORDERED.


       2
          Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a
joint notice renouncing their right to seek review.

                                                    4
Case 1:18-vv-00414-UNJ Document 69 Filed 11/10/20 Page 5 of 5




                                       s/Christian J. Moran
                                       Christian J. Moran
                                       Special Master




                                5
